Citation Nr: 0635227	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1988 to July 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1996 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran's mechanical low back pain has resulted in 
moderate recurring intervertebral disc syndrome.  

2.  The disorder has not resulted in more than moderate 
intervertebral disc syndrome, more than moderate limitation 
of motion, or more than moderate manifestations of a 
lumbosacral strain.

3.  The veteran has not had incapacitating episodes having a 
total duration of at least four weeks during the past 12 
months.

4.  The low back disorder has not resulted in forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating (but no 
higher) for a low back disorder are met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 
8520 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance
Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in January 2003, May 2003 and January 2005 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate her claim, as well as an explanation 
of what evidence was to be provided by her and what evidence 
the VA would attempt to obtain on her behalf.  In addition, 
the letters informed the veteran that she should submit any 
additional evidence that she had in her possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claim.  However, after she was 
provided the letter she was given a full opportunity to 
submit evidence, and her claim was subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letter.  The Board also notes that the 
RO provided notice with respect to the effective-date 
elements of the claim in May 2006, See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board concludes that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  Her post service 
treatment records have been obtained.  She has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  



Back Disability
The Board has considered the full history of the disorder.  
Her service medical records show treatment for complaints of 
low back pain.  A record dated in February 1992 shows that 
the assessment was chronic low back pain status post injury 
in Saudi.  The veteran applied for VA disability compensation 
in July 1994.  Subsequently, in a decision of August 1994, 
the RO granted service connection for mechanical low back 
pain, and assigned a 10 percent initial disability rating.  

In September 1996, the veteran was afforded a VA spine 
examination.  The RO confirmed the 10 percent rating in a 
decision of October 1996.  The veteran disagreed with that 
decision, and subsequently perfected the current appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular Diagnostic Code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating disorder of the spine were 
revised.  Accordingly, the Board will review the disability 
rating under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, a low back disability could rated 
based on the severity of any intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under 
Diagnostic Code 5293, a 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5295, that provided a 20 
percent rating was warranted where there was muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating was 
warranted if the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back under 
Diagnostic Code 5292.  Diagnostic Code 5292 provided a 20 
percent rating for moderate limitation of motion.  A 40 
percent rating was warranted if the limitation of motion was 
severe.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, under Diagnostic Code 5243, provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides that a 
20 percent rating is warranted if there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.

The pertinent medical evidence includes the reports of 
multiple VA disability evaluation examinations, as well as 
both VA and private medical treatment records.  After 
considering all of the evidence, the Board finds that the 
veteran's mechanical low back pain has resulted in moderate 
recurring intervertebral disc syndrome.  In this regard, the 
Board notes that the veteran has consistently reported a long 
history of radiating pain into her legs.  The report of a VA 
neurology examination conducted in April 1999 reflects that 
she reported having intermittent numbness in the second and 
third toes bilaterally.  The examiner indicated that this 
could represent intermittent radiculopathy.  The report of a 
VA examination conducted in April 2000 reflects that straight 
leg testing produced discomfort down the right posterior 
aspect of the right lower extremity.  The assessment was mild 
degenerative changes of the lumbar spine with intermittent 
radicular pain component.  The report of a VA spine 
examination conducted in March 2004 reflects that the 
impression was mechanical low back pain with history of 
radiating symptoms into the right lower extremity along the 
S1 distribution.  The examiner noted that the current 
subjective complaints and sensory changes into the right 
lower extremity may reflect neurocompressive pathology that 
could be secondary to the findings radiographic findings at 
L5-S1  The Board notes that on the spine x-ray at that 
examination it was noted that there was collapse of the L5-S1 
disk space.  Finally, the Board notes that a VA examination 
report in December 2005 contains a diagnosis of DDD of lumbar 
spine with radiculopathy, and the examiner specifically 
concluded that the radiculopathy was a component of the 
service -connected low back disorder.  Resolving all doubt in 
favor of the veteran, the Board finds that this 
intervertebral disc syndrome may be characterized as being 
moderate in degree.  Accordingly, the Board concludes that 
the criteria for a 20 percent disability rating for a low 
back disorder are met.  

The Board further finds that a higher rating may not be 
assigned under old Diagnostic Code 5293 as severe 
intervertebral disc syndrome with little intermittent relief 
has not been shown.  On the contrary, the evidence reflects 
that the radiculopathy has resulted in occasional pain but 
has not caused ongoing symptoms and has resulted in no 
significant other objective impairment.  In this regard, the 
Board notes that the VA examination in December 2005 reflects 
that the examiner concluded that the back flare-ups occurred 
only every three to four months, with other symptoms such as 
leg/foot weakness and numbness occurring monthly.  This 
history strongly suggests that the veteran does in fact get 
significant periods of relief.  Moreover, the objective 
findings on neurological examination suggested a degree of 
severity which is no more than moderate.  On that December 
2005 examination, it was noted that there was no atrophy, and 
her gait was normal.  There was no spasm, guarding, or 
weakness.  Muscle tone was normal.  Sensory examination of 
the left and right lower extremity were both normal.  The 
other VA examination reports contain similar findings.  In 
summary, the medical evidence clearly reflects that the 
severe intervertebral disc syndrome contemplated for a 40 
percent rating under old Diagnostic Code 5293 is not shown.  

The Board also finds that a rating higher than 20 percent 
cannot not be assigned under any alternative Diagnostic Code.  
There is no evidence of "incapacitating episodes" of 
intervertebral disc syndrome of sufficient duration so as to 
warrant a higher rating under the revised Formula for Rating 
Intervertebral Disc Syndrome.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  The treatment records generally do not 
reflect acute signs and symptoms due to intervertebral disc 
syndrome that require bed rest prescribed by a physician.  
The VA examination report dated in December 2005 indicated 
that the veteran had only 8 days of incapacitating episodes 
in the past year.  Therefore, incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months have not been shown so as to 
warrant a 40 percent rating under the revised rating code for 
intervertebral disc syndrome.  

The Board also finds that the medical evidence of record 
weighs against a rating in excess of 20 percent for the 
service-connected back disability under old Diagnostic Code 
5295.  The evidence shows that the back disorder has not 
resulted in loss of lateral motion with narrowing or 
irregularity of joint space, listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or some 
of the above with abnormal mobility on forced motion.  While 
her X-rays (such as the March 2004 X-ray discussed above) 
show loss of joint space at L5-S1, the other findings are not 


represent.  There is no indication in any of the evidence of 
listing to one side, or a positive Goldthwait's sign.  With 
respect to whether there is marked limitation of forward 
bending, the Board notes that on examination in December 
2005, forward flexion was to 100 degrees.  Thus, the overall 
findings did not demonstrate the presence of a severe 
lumbosacral strain such as to warrant a 40 percent evaluation 
under Diagnostic Code 5295.   

The Board further finds that low back disorder does not 
result in significant limitation of motion to justify a 40 
percent rating under the old Diagnostic Code 5292 or under 
the revised General Rating Formula for Diseases and Injuries 
of the Spine.  There is no evidence that the disorder causes 
more than moderate limitation of motion, nor has it been 
shown that the disorder causes forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Such 
findings are not noted in any of the medical evidence.  The 
veteran has always maintained significant motion in her 
spine, and ankylosis was not noted on any of the x-rays.  For 
example, on examination in December 2005, flexion was to 100 
degrees, extension was to 30 degrees, right and left lateral 
flexion were to 30 degrees, and right and left lateral 
rotation were to 30 degrees.   Such examination findings 
clearly demonstrate that there is no more than moderate 
limitation of motion and ankylosis of the spine is not 
present, and thus the findings preclude a higher rating on 
that basis.  The Board finds that the effects of pain due to 
the veteran's service-connected lumbar disorder are 
contemplated in the 20 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
lumbar spine, causes functional loss greater than that 
contemplated by the 20 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.  Accordingly, 
the Board concludes that evidence of record weighs against a 
disability rating higher than 20 percent for the veteran's 
service-connected low back disorder.   

	(CONTINUED ON NEXT PAGE)





ORDER

A 20 percent rating for mechanical low back pain is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


